DETAILED ACTION
Response filed on 6/30/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 3-5, 7, 9-11, 13, and 15-17 are amended.
Claims 2, 8, and 14 are canceled.
Claims 1, 3-7, 9-13, and 15-18 are pending for examination
Response to arguments
Re: Claim objections
In view of amendments to claims 1, 3, 7, 9, 13 and 15, claim objections are withdrawn.
Re: 35 U.S.C. §103 rejection
Applicant’s arguments received on 6/30/2022 has been fully considered. Below are applicant’s arguments with respect to amended claims:
 (Pg. 11) neither Ryu nor Kone discloses the limitation "receiving, from a network-side device, configuration information of a power saving mode or a power saving class of the terminal device via a bit string in Downlink Control information (DCI)" as recited in amended claim 1;
(Pg. 11) “the Office Action does not mention the limitations "a time interval between a PDCCH and a PDSCH scheduled by the PDCCH' and "a time interval between a PDCCH and a PUSCH scheduled by the PDCCH' as recited in claim 5 of the present application”; and
(Pg. 11) “Neither Ryu nor Kone mentions the two time interval. Thus, neither Ryu nor Kone discloses that the values KO and K2 included in the parameter of the present application are determined based on the configuration information received by using a bit string in DCI.”.
Examiner’s response: Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Introduced new prior arts US-2018/0302128-A1 and US-2018/0367289-A1 teach the matter specifically challenged in the argument and is discussed in the following section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.












Claims 1, 3-5, 7, 9-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jinsook RYU (US 2019/0364541 A1), hereinafter “Ryu” in view of KONE et al. (US 2010/0008278 A1), hereinafter “Kone”, and further in view of Akkarakaran et al. (US-2018/0302128-A1), hereinafter “Akkarakaran” and Kim et al. (US 2018/0367289 A1), hereinafter “Kim”.
Claims 1, 7, and 13:
Regarding claim 1, Ryu teaches ‘a configuration method, applied to a terminal device’ (Ryu: [Abstract], “transmitting, to the UE, a result of configuring the resource for the UE”; see Fig. 13 displaying configuration of the UE by the network) and comprising: 
‘receiving, from a network-side device, configuration information ([0433], “The AN (or eNB) may inform the UE of configuration change”; Fig. 13, step 9) ‘of a power saving mode’ ([0010], “when the resource preference information indicates the energy centric, applying the power saving mode to the UE”; [0426[, “the CP-MM ( or AMF) may (re)constitute/(re)configure whether a DRX cycle and/or a power saving mode (PSM) is applied”); and 
‘determining, according to the configuration information, values of parameters corresponding to the power saving mode of the terminal device’ ([0426], “power saving mode defines a period in which the UE disables all of access stratum (AS) operations such as paging reception and mobility management, and functions to minimize power consumption of the UE. That is, the UE supporting the PSM agrees (or is provided with) an active time and a periodic tracking area update (TAU) (P-TAU) timer with (or from) the network upon attach and TAU”; Fig. 13, step 10, UE acknowledges resource reconfiguration).
Ryu however fails to teach about use of ‘power saving class of a mobile device’ for configuration of a UE.
Kone, an analogous prior art, in the same field of endeavor teaches about use of power saving class of a mobile device for configuration of a UE, as disclosed by Kone, “A method is provided for a device in a wireless communication network including a base station. The method includes sending a sleep mode request to the base station; and receiving a sleep mode response including negotiating parameters from the base station” (Kone: [Abstract]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine disclosure by Kone with that of Ryu to come up with the claimed invention.
A person of ordinary skill would be motivated to use the power saving class of a mobile device for use of configuration of power saving for a simple implementation as disclosed by Kone, “entering a sleep mode determined by a single power saving class applicable to all traffic conditions between the device and the base station; and communicating with the base station based on the sleep mode” ([Abstract]).
Combination of Ryu and Kone however fails to expressly teach, configuration ‘via a bit string in Downlink Control information (DCI)’.
Akkarakaran in the same field of endeavor teaches use of bit string,  (Akkarakaran: [Abstract], “The semi-static signaling may provide a number of bits of feedback information, an interpretation of the bits of feedback information, or combinations thereof, and dynamic signaling may indicate that one or more of the bits are to have one of a number of available interpretations, may indicate that one or more additional bits are to be included with feedback, of combinations thereof”; dynamic configuration is sent in a DCI, as stated in the [Abstract], ‘semi-static signaling, such as radio resource control (RRC) signaling and dynamic signaling, such as downlink control information (DCI), may together provide a feedback configuration for a particular transmission”; see also Figs. 3 and 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure Akkarakaran by extending use bit string for configuration of parameters sent in the DCI and combine disclosure by Akkarakaran with that of the combination of Ryu and Kone to come up with the claimed invention motivated by use of bits as necessitated by a configuration.
Combination of Ryu, Kone, and Akkarakaran however fails to teach, ‘wherein the parameters corresponding to the power saving mode or the power saving class comprise: a time interval K0 between a Physical Downlink Control Channel (PDCCH) and a physical downlink shared channel (PDSCH) scheduled by the PDCCH, and a time interval K2 between a PDCCH and a physical uplink shared channel (PUSCH) scheduled by the PDCCH, wherein a value of the bit string corresponds to values of K0 and K2’.
Kim in the same field of endeavor, teaches the parameters corresponding to the power saving mode, K0 and K2, (Kim: [0230], “The parameters K0, Kl, K2, K3 ( or any subset
thereof) may be indicated by downlink control information
(DCI); [0231], “K0 is slot distance from DL grant to DL data”; [0232], “K2 is slot distance from DL grant to UL data”; [0234] provides an example of the parameters as applicable to PDCCH, PDSCH, and PUSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Kim with that of combination of Ryu, Kone, and Akkarakaran and come up with the claimed invention.
A person of ordinary skill in the art would be motivated to combine disclosures by Kim with that of the combination of Ryu, Kone, and Akkarakaran to provide configuration to UE so that UE know exactly when to expect downlink data through PDSCH and transmit uplink data through PUSCH.

Claim 7 is for a device implementing method of claim 1. Ryu discloses a memory (Fig. 15, block 1522) and a processor (Fig. 15, block 1521) and ‘a computer program stored in the memory and capable of running on the processor’ ([0477])). Claim elements have been discussed above in claim 1. Claim is change in category with respect to claim 1.
Claim is rejected based on rejection of claim 1.
Claim 13 is for a network device. Device implements method with claim elements complementary to elements of claim 7. Ryu teaches, ‘a processor, a memory, and a computer program stored in the memory and capable of running on the processor’ (Fig. 15; [0473]).
Claim is rejected based on rejection of claim 7.

	Claims 3, 9, and 15:
Regarding claim 3, combination of Ryu, Kone, Akkarakaran, and Kim teaches ‘the method according to claim 1’ (discussed above). 
Ryu teaches, ‘wherein the configuration information comprises a first field, and a value of the first field corresponds to value(s) of one or more first parameters, wherein the first parameter is related to power consumption of the terminal device (Ryu: [0426]); and 
 ‘the configuration information comprises a third field, the third field comprises one or more second bit strings, and a value of each second bit string corresponds to a value of a third parameter, wherein the third parameter is related to power consumption of the terminal device’ (Ryu: [0426], the configuration parameters sent to the UE are related to power saving mode which includes functions to minimize power consumption of the UE ; see also table 2 in [0438]).
Kone teaches, ‘the configuration information comprises a second field, and a value of the second field corresponds to value(s) of one or more second parameters corresponding to a power saving mode or a power saving class’ (Kone’s teaching of power saving class is discussed above in claim 1).
Thus, Ryu or combination of Ryu and Kone teaches the claim.
Claim 9 is for a device implementing method of claim 3. Claim elements have been discussed above in claim 2. Claim is change in category with respect to claim 3.
Claim is rejected based on rejection of claim 3.
Claim 15 is for a network device. Device implements method with claim elements complementary to elements of claim 9.
Claim is rejected based on rejection of claim 9.

Claims 4, 10, and 16:
Regarding claim 4, combination of Ryu, Kone, Akkarakaran, and Kim teaches ‘the method according to claim 3’ (discussed above), Ryu teaches, ‘wherein the first parameter and the value of the first parameter are configured by the network-side device or prescribed by a protocol; 
or the second parameter and the value of the second parameter are configured by the network-side device or prescribed by a protocol; or the third parameter and the value of the third parameter are configured by the network-side device (Ryu: Fig.13 discloses the configuration is jointly configured by network side devices AN, CP-MM, and CP-SM) or 
‘prescribed by a protocol’ ([0100] FIG. 4 illustrates a radio interface protocol structure between a UE and an E-UTRAN in a wireless communication system to which the present invention can be applied”)’.
Claim 10 is for a device implementing method of claim 4. Claim elements have been discussed above in claim 4. Claim is change in category with respect to claim 4.
Claim is rejected based on rejection of claim 4.
Claim 15 is for a network device. Device implements method with claim elements complementary to elements of claim 10.
Claim is rejected based on rejection of claim 10.

	Claims 5, 11, and 17:
Regarding claim 5, combination of Ryu, Kone, Akkarakaran, and Kim teaches ‘the method according to claim 1’ (discussed above). 
Combination of Ryu, Kone, Akkarakaran fails to expressly teach but Kim in the same field of endeavor teaches, ‘a time interval between a PDSCH and a corresponding ACK or NACK’ (Discussed above in claim 1; parameter k1 is the ‘time interval between a PDSCH and a corresponding ACK or NACK’, as disclosed by Kim, [0232], “K1 is slot distance from DL data to ACK”), and thus in combination with Ryu, Kone, and Akkarakaran, teaching the claim, 
 ‘wherein the parameter further comprises at least one of the following: 
the number of transmit antennas or transmit channels of the terminal device; the number of receive antennas or receive channels of the terminal device; the number of simultaneously activated uplink component carriers; 
the number of simultaneously activated downlink component carriers; 
a time interval between a PDSCH and a corresponding ACK or NACK; 
a PDSCH processing delay; 
a PUSCH preparation delay; 
the number of downlink MIMO layers; 
the number of uplink MIMO layers; 
a PDCCH monitoring period; 
a PDCCH monitoring offset; 
PDCCH monitoring duration; 
a discontinuous reception DRX cycle; 
a bandwidth of a BWP; 
an ID of a BWP; 
DC; 
non-DC; 
a maximum uplink transmission rate; 
a maximum downlink transmission rate; 
the number of CSI reports simultaneously processable by the terminal device; 
the number of beam management reports simultaneously processable by the terminal device; the number of measurement resources simultaneously receivable or processable by the terminal device; a CSI report related delay; and a beam management report related delay’.
Motivation for combining disclosure by Kim with that of combination of teachings by Ryu, Kone, and Akkarakaran is to provide configuration to UE so that UE know exactly when to transmit acknowledgement after receiving data through PDSCH.
Claim 11 is for a device implementing method of claim 5. Claim elements have been discussed above in claim 5. Claim is change in category with respect to claim 5.
Claim is rejected based on rejection of claim 5.
Claim 17 is for a network device. Device implements method with claim elements complementary to elements of claim 11.
Claim is rejected based on rejection of claim 11.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Ryu, Kone, Akkarakaran, and Kim as applied to claim 1 above, and further in view of Babaei et al. (US 2019/0215897 A1), hereinafter “Babaei”.
	Claims 6, 12, and 18:
Regarding claim 6, combination of Ryu, Kone, Akkarakaran, and Kim teaches ‘the method according to claim 5’ (discussed above). 
Combination of Ryu, Kone, Akkarakaran, and Kim however fails to expressly teach, ‘wherein the CSI report related delay comprises at least one of: a delay between a time of receiving signaling by the terminal device for triggering a channel state information reference signal (CSI-RS) report and a reporting time of a corresponding CSI report, and a delay between a time of measuring a CSI-RS by the terminal device and a reporting time of a corresponding CSI report’. 
Analogous art Babaei, teaching discontinuous reception and CSI, teaches the claim (Babaei: [0363] discloses details regarding CSI reporting parameters; Fig. 29 discloses the delay between reporting activation and CSI reporting; see also [0366] and [0367]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Babaei with that of combination of Ryu, Kone, Akkarakaran, and Kim so as to configure UE with parameters necessary for exact measurement reporting (see Babaei: [0313], Fig. 22, [0366] and [0367]).
Claim 12 is for a device implementing method of claim 6. Claim elements have been discussed above in claim 6. Claim is change in category with respect to claim 6.
Claim is rejected based on rejection of claim 6.
Claim 18 is for a network device. Device implements method with claim elements complementary to elements of claim 12.
Claim is rejected based on rejection of claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0268917 A1 teaches power saving radio configuration (see e.g., Fig.4);
US-20090197528-A1 teaches methods and systems for configuration and activation of power saving classes by a mobile station in a sleep mode.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462